Citation Nr: 0845052	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-34 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance, or by reason of being 
permanently housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1972 to October 
1977, from July 1980 to January 1984, and from June 1986 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Special monthly compensation (SMC) is payable to a veteran 
who is, as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  A veteran will be considered in need of regular 
aid and attendance if he: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to five 
degrees or less; (2) is a patient in a nursing home because 
of mental or physical incapacity; or (3) establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38  
C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the veteran was unable to perform 
should be considered in connection with his condition as a 
whole and that it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

In this case, no medical evidence indicates that the veteran 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; or 
that he is a patient in a nursing home because of mental or 
physical incapacity.  It appears that the veteran's claim is 
based solely on a factual need for aid and attendance of 
another person under the criteria set forth in 38 C.F.R. § 
3.352(a).

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, or is permanently housebound 
by reason of service-connected disability or disabilities.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  

A veteran is "permanently housebound" when he is 
substantially confined to his house (ward or clinical areas, 
if institutionalized) or immediate premises due to service-
connected permanent disability or disabilities.  38 C.F.R. § 
3.350(i)(2).  

The veteran does not hold a 100 percent evaluation for any of 
his service-connected disabilities, and there is no evidence 
that he is permanently housebound by reason of his service-
connected disabilities.  Therefore, he does not qualify for 
SMC under this provision. 

The physician's report for SMC, completed by Dr. Doorneweerd 
in November 2004, indicates that the veteran can walk 
unaided, feel himself, bathe himself, attend to the needs of 
nature, drive himself, and is not bedridden.  The veteran 
reported that his spouse must supervise his medications.  
However, this report is now over four years old and there has 
been no similar examination completed since that time.  

The four year period is not the basis of the remand.  
However, the medical evidence shows that VA issued the 
veteran a cane in April 2006, and later a wheelchair in 
August 2006.  Clearly, the veteran's medical condition is not 
the same now as it was at the time that he submitted this 
claim and Dr. Doorneweerd's report in November 2004.

The veteran should be afforded a VA examination for aid and 
attendance.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA aid and 
attendance/housebound examination to 
determine whether he is in need of regular 
aid and attendance and/or is housebound.  
The claims folder must be made available 
to the examiner for review.  The examiner 
is requested to provide an explanation as 
to all medical conclusions rendered, which 
is supported by references to evidence in 
the file and clinical findings. 

The examiner should indicate if the 
veteran's need of regular aid and 
attendance (if any), and/or status of 
being housebound, is due to his service-
connected disabilities: post-traumatic 
stress disorder, L4-L5 spondylolisthesis 
with degenerative disc disease, left and 
right lower extremity radiculopathies 
associated with the L4-L5 
spondylolisthesis with degenerative disc 
disease, residuals of a left knee injury, 
residuals of a left eye injury, chest pain 
with possible obstructive bronchitis of 
the right lung, and bilateral hearing 
loss.

If the veteran requires regular aid and 
attendance or is housebound due to non-
service-connected disabilities, the 
examiner should indicate so.

2.  The RO should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



